Citation Nr: 9910445	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, secondary to a service-connected bilateral knee 
disorder.

2.  Entitlement to service connection for a nervous disorder, 
secondary to a service-connected bilateral knee disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
August 1971.  He has been represented throughout his appeal 
by the Virginia Department of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1995, by the Roanoke, Virginia Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for low back and nervous disorders, secondary to a 
service-connected bilateral knee disorder.  A statement in 
support of claim (VA Form 21-4138), received in March 1996, 
is accepted a notice of disagreement with the above 
determination.  A rating action in March 1996 confirmed the 
previous denial of the claim for service connection for a low 
back disorder on a secondary basis.  Additional private 
treatment records were received in June 1996, and a 
Department of Veterans Affairs (VA) compensation examination 
was conducted in July 1996.  Thereafter, a rating action in 
August 1996 confirmed the previous denial of the claim for 
service connection for low back and nervous disorders, 
secondary to a service-connected bilateral knee disorder.  

Additional private treatment notes were received in January 
1997.  Subsequently, a rating action in March 1997 confirmed 
the previous denial of entitlement to service connection for 
a nervous disorder on a secondary basis.  A statement of the 
case, addressing the claim for secondary service connection 
for a low back disorder, was issued in April 1997.  A 
substantive appeal regarding that claim was received in May 
1997.  A statement of the case, addressing the claim for 
secondary service connection for a nervous disorder, was 
issued in September 1997.  A substantive appeal regarding 
that claim was received in November 1997.  The appeal was 
received at the Board in December 1997.  


REMAND

The veteran essentially contends that service connection is 
warranted for a low back disorder and a nervous disorder, 
both of which developed as a result of his service-connected 
bilateral knee disorder.  In a January 26, 1995 progress note 
Dr. Shrader stated that bone on bone (in his knees) caused 
the veteran to change his gait which caused back pain.  In a 
progress note dated January 24, 1996 Dr. Shrader stated that 
the back pain probably is exacerbated by the knee condition.  
The Board believes that Dr. Shrader should be asked to state 
whether the knee disorders cause back pain or if they 
exacerbate it and, if so, the degree of disability of the 
back over and above the degree of disability of the back 
before the exacerbation and set forth the basis for his 
opinion(s).  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Yogesh Chand, M.D., in a May 1996 note indicated that the 
veteran had an abnormal gait due to his knees which were 
aggravating his lumbosacral spine.  The RO should ask Dr. 
Chand to state the degree of disability of the back over and 
above the degree of disability of the back before the 
aggravation and set forth the basis for his opinion(s).  
Allen.

Upon preliminary review of the claim, the Board notes that an 
August 1996 letter from the Social Security Administration 
(SSA) indicates that the veteran was awarded benefits 
effective from May 1996.  There were no medical records 
accompanying the Social Security Administration (SSA) 
decision of record.  The Board finds that the RO should 
obtain from SSA the medical records and any other records 
which were the basis of his award..  

In view of the foregoing, the case must be returned to the RO 
for completion of the requisite procedural development.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the SSA 
the medical records or any other records 
upon which its award of disability 
benefits to the veteran was based.  Once 
obtained, the records should be 
associated with the claims folder.  

2.  The RO should request Dr. Shrader to 
state whether the veteran's knee 
disorders cause back pain or if they 
exacerbate it and, if so, the degree of 
disability of the back over and above the 
degree of disability of the back before 
the exacerbation and set forth the basis 
for his opinion(s).

3.  The RO should ask Dr. Chand to state 
the degree of disability of the back over 
and above the degree of disability of the 
back before the aggravation and set forth 
the basis for his opinion(s).

4.  The RO should obtain any VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file. 

5.  Once the above records have been 
obtained, the RO should readjudicate the 
veteran's claims.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, all applicable law and 
regulations, including the provisions of 
38 C.F.R § 3.310 (a), and reflects 
detailed reasons and bases for the 
decision.  They should then be afforded 
the applicable time period in which to 
respond.   

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




